Colt, J.
Punishment is provided by the Gen. Sts. c. 63, § 107, for whoever “ obstructs any engine or carriage passing upon a railroad, or endangers the safety of persons conveyed in or upon the same, or aids or assists therein.” The defendant is indicted for obstructing a train of cars by pulling the signal rope attached to a bell upon the engine, whereby the train was stopped and the safety of passengers endangered. There was evidence at the trial, that the defendant was a passenger at the time of committing the offence charged, and that pulling the bell-rope was ordinarily used as a danger signal, and as notice to the engineer to stop the train. In the opinion of a majority of the court, this evidence fails to prove a criminal obstruction of the train, within the reasonable meaning of the statute. •
The law was not intended to apply to a case where the train is stopped by an engineer, or other person having control, in consequence of a false signal communicated in this manner by a passenger. That is a proper and a contemplated mode of stopping the train, to be used in case of accident or necessity, not only by officers in charge, but by passengers; and the act, however improper, and whatever may be its motive, cannot be regarded .as ordinarily or directly dangerous to any one. If the terms of the statute do not imply an actual physical obstruction, they at least require something more than the use of the agencies here employed.
The case of The Queen v. Hadfield, Law Rep. 1 C. C. 252, relied upon by the government, was under the English St. of 24 & *34825 Yict. c. 97, §§ 35, 36. The prisoner unlawfully altered some railway signals at a railway station. The alteration caused a train, which would have passed the station without slackening speed, to slacken speed and to come to nearly a stand; and another train going in the same direction and on the same rails was due at the station in half an hour. This was held by a divided court to be an obstruction within the meaning of § 36, which enacts that whosoever by any unlawful act, &c., obstructs any engine or carriage using any railway, shall be guilty of a misdemeanor. But § 35 of the same statute makes it felony to obstruct a train by certain unlawful acts there named, including the altering of signals, and it was thought that the acts specified were intended to be also included in § 36 by the phrase “ any unlawful acts.” The interpretation of our statute is not thus aided and it cannot be thus enlarged.

Exceptions sustained.